   Case 19-61608-grs      Doc 247  Filed 02/20/20 Entered 02/20/20 13:09:56           Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 02/20/2020                                                              TIME: 09:00

     ISSUE:
      171 02/04/2020       Expedited Motion to Appoint Trustee, filed by Official Committee of
                           Unsecured Creditors. (Freedman, Gary)

     DISPOSITION:
      A/O




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, February 20, 2020
                                                   (rah)
